Dowling, J.:
Plaintiff appeals from a judgment in favor of the defendant company, dismissing the complaint herein upon the merits after the trial, in advance of the others, of five certain issues involving the question of the jurisdiction of the court and of the validity of a certain judgment of the courts of the Terri-. tory of New Mexico as a bar to this action.
The complaint sets forth a cause of action for an accounting and for other relief, based on the existence of a partnership between plaintiff and the defendants Hopper and Bigelow in the development of certain mines or mining claims in New Mexico, in which properties interests are alleged to have been acquired by other defendants with knowledge of the rights of the plaintiff. The plaintiff is a resident of the State of Kentucky; the company was incorporated under the laws of the Territory of Arizona; the property in question was located in the Territory of New Mexico. Under these conditions the provisions of section 1780 of the Code of Civil Procedure are applicable, for the cause of action in question does not come within any one of the classes of cases in which a non-resident may maintain an action against a foreign corporation in the courts of this State. In Robinson v. Oceanic Steam Navigation Company (112 N. Y. 315) this section was held not to violate the provisions of the Constitution of the United States, for the reason that it made no discrimination between citizens of various States, but only between residents and non-residents. It is true that there are indications in the opinion in Anglo-American Provision Co. v. Davis Provision Co., No. 1 (191 U. S. 373) that there may have been doubts in the minds of that court as to the constitutionality of section 1780 in so far as it applied to citizens, as violative of the 2d section of article 4 of the Constitution of the United States, for the court said: “ If the State does provide a court to which its own citizens may resort in a certain class of cases, it may be that citizens of other States of the Union also would have a right to resort to it in cases of the same class.” ■ But the decision went no further than to hold that section 1780 did not violate the provisions of the 1st section of article 4 of the Constitution, and we feel bound to follow the decision of the Court of Appeals in the *655Robinson case. Nor does the fact that moneys of the company are alleged to have been on deposit in the city of New York confer jurisdiction, nor is relief prayed for against that particular fund.
Furthermore, the judgment quieting title to its mining claims recovered by the company against plaintiff in the District Court of the Territory of New Mexico, third judicial district, Sierra county, is a bar to the prosecution of this action. All the property of the company had a common source of title, and the validity of its acquisition depended on the existence or non-existence of the same facts, wherefore a judgment quieting title to a portion of the property quiets title to the whole of it. (Southern Pacific Railroad v. United States, 168 U. S. 1.) The courts of New Mexico had jurisdiction of the subject-matter of the action, for they had the power to determine between conflicting claimants to mining claims, and their power only ceases when they undertake to adjudicate as between claimants and the paramount rights, of the United States. (Smelting Co. v. Kemp, 104 U. S. 636; Wolverton v. Nichols, 119 id. 485.) The cases to which we have been referred uniformly hold to this effect, and it is apparent as well therefrom that while unpatented mining claims are subject to the superior rights of the United States, as between rival claimants thereto they are regarded as property over which the jurisdiction of the State or territorial courts extended, equally with patented claims.
The judgment appealed from is, therefore, affirmed, with costs to the respondent.
Ingraham, P. J., McLaughlin, Clarke and Scott, JJ., concurred.
Judgment affirmed, with costs.